Title: To James Madison from Aaron Vail, 23 June 1803
From: Vail, Aaron
To: Madison, James


					
						Sir
						L’Orient 23 June 1803.
					
					I had the honour, yesterday to receive a commission from his Excy. the president of the United States, 

appointing me commercial agent at this port and neighbouring ones.
					Your circulars of Augt. 1st. 01. and April 9th. 1803 with your general instructions to consuls of the 

United States, to all which strict attention shall be paid, as well as a due observance of all the laws of the United 

States and your instructions thereon as regards my office.
					I have also received a copy of the acts of the first Session of the seventh Congress, and shall be glad 

to receive a copy of those of the last Session as soon as they shall have been printed. I have the Honour to be 

very respectfully Sir, Yr. Mt. obt. Hble. Servt.
					
						A. Vail
						Commercial agt. of US.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
